UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Commission file number 001-33013 FLUSHING FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3209278 (I.R.S. Employer Identification No.) 1979 Marcus Avenue, Suite E140, Lake Success, New York 11042 (Address of principal executive offices) (718) 961-5400 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Common Stock $0.01 par value (and associated Preferred Stock Purchase Rights) (Title of each class) NASDAQ Global Select Market (Name of exchange on which registered) Securities registered pursuant to Section 12(g) of the Act:None. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in rule 405 of the Securities Act. Yes XNo Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes XNo Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.XYes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).XYes No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Non-accelerated filer Accelerated filer X Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes XNo As of June 29, 2012, the last business day of the registrant’s most recently completed second fiscal quarter; the aggregate market value of the voting stock held by non-affiliates of the registrant was $399,000,000.This figure is based on the closing price on that date on the NASDAQ Global Select Market for a share of the registrant’s Common Stock, $0.01 par value, which was $13.63. The number of shares of the registrant’s Common Stock outstanding as of February 28, 2013 was 30,859,750 shares. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Company’s definitive Proxy Statement for the Annual Meeting of Stockholders to be held on May 15, 2013 are incorporated herein by reference in Part III. TABLE OF CONTENTS Page PART I Item 1. Business. 1 GENERAL Overview 1 Market Area and Competition 5 Lending Activities 5 Loan Portfolio Composition 5 Loan Maturity and Repricing 9 Multi-Family Residential Lending 10 Commercial Real Estate Lending 10 One-to-Four Family Mortgage Lending – Mixed-Use Properties 11 One-to-Four Family Mortgage Lending – Residential Properties 11 Construction Loans 13 Small Business Administration Lending 13 Commercial Business and Other Lending 13 Loan Extensions, Renewals, Modifications and Restructuring 13 Loan Approval Procedures and Authority 14 Loan Concentrations 15 Loan Servicing 15 Asset Quality 15 Loan Collection 15 Troubled Debt Restructured 16 Delinquent Loans and Non-performing Assets 17 Hurricane Sandy 18 Other Real Estate Owned 18 Investment Securities 18 Environmental Concerns Relating to Loans 18 Classified Assets 18 Allowance for Loan Losses 20 Investment Activities 24 General 24 Mortgage-backed securities 25 Sources of Funds 28 General 28 Deposits 28 Borrowings 32 Subsidiary Activities 33 Personnel 34 Omnibus Incentive Plan 34 FEDERAL, STATE AND LOCAL TAXATION 34 Federal Taxation 34 General 34 i Bad Debt Reserves 34 Distributions 34 Corporate Alternative Minimum Tax 35 State and Local Taxation 35 New York State and New York City Taxation 35 Delaware State Taxation 36 REGULATION 36 General 36 The Dodd - Frank Act 36 Basel III 37 New York State Law 37 FDIC Regulation 38 Brokered Deposits 41 Transactions with Affiliates 41 Community Reinvestment Act 42 Federal Reserve System 42 Federal Home Loan Bank System 42 Holding Company Regulations 42 Acquisition of the Holding Company 43 Federal Securities Law 44 Consumer Financial Protection Bureau 44 Mortgage Banking and Related Consumer Protection Regulations 44 Available Information 45 Item 1A. Risk Factors 45 Changes in Interest Rates May Significantly Impact Our Financial Condition and Results of Operations 45 Our Lending Activities Involve Risks that May Be Exacerbated Depending on the Mix of Loan Types 45 Failure to Effectively Manage Our Liquidity Could Significantly Impact Our Financial Condition and Results of Operations 46 Our Ability to Obtain Brokered Certificates of Deposit and Brokered Money Market Accounts as an Additional Funding Source Could be Limited 46 The Markets in Which We Operate Are Highly Competitive 47 Our Results of Operations May Be Adversely Affected by Changes in National and/or Local Economic Conditions 47 Changes in Laws and Regulations Could Adversely Affect Our Business 48 Current Conditions in, and Regulation of, the Banking Industry May Have a Material Adverse Effect on Our Results of Operations 48 Certain Anti-Takeover Provisions May Increase the Costs to or Discourage an Acquirer 49 We May Not Be Able to Successfully Implement Our Commercial Business Banking Initiative 50 The FDIC’s Adopted Restoration Plan and the Related Increased Assessment Rate Schedule May Have a Material Effect on Our Results of Operations 50 A Failure in or Breach of Our Operational or Security Systems or Infrastructure, or Those of Our Third Party Vendors and Other Service Providers, Including as a Result of Cyber Attacks, could Disrupt Our Business, Result in the Disclosure or Misuse of Confidential or Proprietary Information, Damage Our Reputation, Increase Our Costs and Cause Losses 50 We May Experience Increased Delays in Foreclosure Proceedings 51 ii We May Need to Recognize Other-Than-Temporary Impairment Charges in the Future 51 The Current Economic Environment Poses Significant Challenges for us and Could Adversely Affect our Financial Condition and Results of Operations 52 We May Not Pay Dividends on Our Common Stock. 52 Goodwill Recorded as a Result of Acquisitions Could Become Impaired, Negatively Impacting Our Earnings and Capital 52 We May Not Fully Realize the Expected Benefit of Our Deferred Tax Assets 52 Item 1B. Unresolved Staff Comments 53 Item 2. Properties 53 Item 3. Legal Proceedings 53 Item 4. Mine Safety Disclosures 53 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 54 Stock Performance Graph 56 Item 6. Selected Financial Data 57 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 59 General 59 Overview 60 Management Strategy 60 Trends and Contingencies 63 Interest Rate Sensitivity Analysis 66 Interests Rate Risk 68 Analysis of Net Interest Income 68 Rate/Volume Analysis 70 Comparison of Operating Results for the Years Ended December 31, 2012 and 2011 70 Comparison of Operating Results for the Years Ended December 31, 2011 and 2010 72 Liquidity, Regulatory Capital and Capital Resources 74 Critical Accounting Policies 75 Contractual Obligations 77 New Authoritative Accounting Pronouncements 78 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 79 Item 8. Financial Statements and Supplementary Data 80 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item 9A. Controls and Procedures Item 9B. Other Information PART III Item 10. Directors, Executive Officers and Corporate Governance Item 11. Executive Compensation Item 12.
